Appeal by the defendant from a judgment of the Supreme Court, Kings County (Mirabile, J.), rendered September 28, 1982, convicting him of robbery in the first degree (three counts), attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Moskowitz, J.), of that branch of the defendant’s omnibus motion which was to suppress identification evidence.
Ordered that the judgment is affirmed.
We have reviewed the evidence presented at the defendant’s Wade hearing and find that the lineup in which he participated was not unduly suggestive. We have considered the defendant’s other contentions and find them to be either unpreserved for our review or without merit. Lawrence, J. P., Eiber, Sullivan and Harwood, JJ., concur.